               Case
                Case6:20-cv-01157-ADA
Case No: 6:20cv1157  6:20-cv-01157-ADA Document
                                        Document4-1
                                                 5 Filed
                                                    Filed12/17/20
                                                          12/17/20 Page
                                                                    Page11ofof11 Filed: 12/17/20
                                                                                         Doc. #5
  AO 120 (Rev. 08/10)

                              Mail Stop 8                                                        REPORT ON THE
  TO:
           Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                             P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                      Alexandria, VA 22313-1450                                                    TRADEMARK

                   In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
           filed in the U.S. District Court                  for the Western District of Texas                           on the following
        G Trademarks or         G
                                ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

  DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      6:20-cv-01157-ADA                      12/17/2020                                     for the Western District of Texas
  PLAINTIFF                                                                    DEFENDANT
   GLU MOBILE INC.                                                               REWORKS OY



          PATENT OR                      DATE OF PATENT
                                                                                          HOLDER OF PATENT OR TRADEMARK
        TRADEMARK NO.                    OR TRADEMARK
  1 US10504297                               12/10/2019                  GLU MOBILE INC.

  2

  3

  4

  5


                                  In the above—entitled case, the following patent(s)/ trademark(s) have been included:
  DATE INCLUDED                     INCLUDED BY
                                                           G
                                                       Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
          PATENT OR                      DATE OF PATENT
                                                                                          HOLDER OF PATENT OR TRADEMARK
        TRADEMARK NO.                    OR TRADEMARK
  1

  2

  3

  4

  5


                        In the above—entitled case, the following decision has been rendered or judgement issued:
  DECISION/JUDGEMENT




  CLERK                                                        (BY) DEPUTY CLERK                                          DATE



  Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
  Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
